Citation Nr: 0415022	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  95-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for throat cancer, to 
include as due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating decision of the 
RO.  

In August 1996, the Board remanded this matter for additional 
development of the record.  

In October 1997, the Board requested a medical specialist's 
opinion from the Veterans Health Administration (VHA).  That 
opinion was received in November 1997, with clarification of 
a handwritten notation on the report received in March 1998.  

In a decision promulgated in July 1998, the Board denied the 
veteran's claim of service connection for throat cancer as 
secondary to the exposure to Agent Orange.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

In a January 2000 Memorandum Decision, the Court vacated the 
July 1998 Board decision and remanded the matter for further 
consideration.  

The Board remanded the case to the RO in September 2000 for 
additional development of the record consistent with the 
decision of the Court.  

Then, in April 2001 the Board again remanded the veteran's 
case for additional development and adjudication.  

In February 2003, the Board requested an opinion from an 
Independent Medical Expert, a physician not associated with 
VA.  The opinion was received in March 2003.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.  

2.  The veteran is not shown to have developed cancer until 
many years after his period of active duty during the Vietnam 
Era that included service in the Republic of Vietnam.  

3.  The most likely primary site of the cancer is shown to 
have been in area of the base of the veteran's tongue.  

4.  The currently demonstrated disability manifested by the 
veteran's cancer is not shown to be due to herbicide exposure 
or any other event during his period of active military duty 
including the service in the Republic of Vietnam.  



CONCLUSION OF LAW

The veteran is not shown to have disability manifested by 
throat cancer due to herbicide exposure or other disease or 
injury that was incurred in or aggravated by service; nor may 
any be presumed to be due to herbicide exposure that was 
incurred in service; nor may the cancer be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran contends that his diagnosed throat cancer was the 
result of claimed exposure to Agent Orange while serving in 
the Republic of Vietnam.  He also asserts that the primary 
site of his cancer was in the area of the larynx, so as to 
establish a basis for the grant of presumptive service 
connection due to the Agent Orange exposure.  

A careful review of the veteran's service medical records 
shows no pertinent disorders at examination at entry into 
service in September 1965, although the veteran then gave a 
history of throat trouble, chronic or frequent colds and 
severe tooth or gum trouble.  The examiner's summary included 
the notation of pertussis without sequelae.  

Another induction report of medical history was obtained in 
November 1965, at which time the veteran again reported a 
history of throat trouble, chronic of frequent colds and 
severe tooth or gum trouble.  

The service medical records are negative for notation of any 
pertinent treatment, finding or diagnosis.  The March 1968 
reports of examination and medical history, taken at 
separation from service, show the veteran's report of having 
had throat trouble.  The examiner noted that the mouth and 
throat were normal on examination.  The veteran was 
separated, effective in April 1968.  

In support of his September 1994 claim of service connection 
for throat cancer due to Agent Orange exposure, the veteran 
submitted private treatment records, dated from November 1993 
to the present.  

A November 1993 cervical mass biopsy revealed a metastatic 
and moderately differentiated squamous cell carcinoma.  The 
examiner initially suspected that the primary site would be 
found in the upper respiratory tract.  

A January 1994 private medical record of J.A.G., Jr., M.D., 
indicates that the veteran had been evaluated in November 
1993 for a painless left cervical mass of short duration.  
The mass was located just inferior and posterior to the angle 
of the left mandible with no other palpable adenopathy.  

The veteran underwent a panendoscopy, left tonsillectomy and 
left radical neck dissection in January 1994. The pharynx and 
tongue were examined and found to have no lesions.  The 
biopsies of the left neck were positive for squamous cell 
carcinoma.  

In July 1994, the veteran underwent a direct laryngoscopy and 
esophagoscopy with esophageal dilatation.  An August 1994 
medical statement of W.F. M., M.D., indicated that the July 
1994 findings were diffuse hypopharyngeal and post-cricoid 
laryngeal edema secondary to radiation treatment.  

On VA examination in November 1994, the veteran gave a 
history of metastatic carcinoma of the pharynx, status post 
radical left neck surgery, with subsequent dry mouth and 
limitation of motion of the left arm.  The primary site of 
the cancer was noted never to have been found.  

On examination, the veteran was found to have normal skin, 
except for the typical changes of post radiation in the left 
neck area.  No signs of adenopathy were present other than 
the radical neck surgery residuals.  The pharynx was somewhat 
indurated secondary to radiation.  No masses were seen.  

The diagnoses were those of status post left radical neck 
with irradiation secondary to squamous cell carcinoma, 
primary site undetermined, and limitation of motion of the 
left shoulder secondary to radiation therapy.  

A February 1995 medical statement indicates that unidentified 
studies showed that Agent Orange could cause cancer of the 
larynx.  It was stated that the veteran's carcinoma was 
located 2 centimeters above this area and that it was 
difficult to understand why this condition would not be 
service connected as the cancer was in the "vicinity" of 
his larynx.  

Additional treatment for residuals of throat cancer is shown 
through December 1995.  

On VA examination in November 1996, the examiner was unable 
to determine the primary site of the veteran's squamous cell 
carcinoma of the throat.  The pharynx and nasopharynx were 
negative on examination at that time.  

The veteran submitted a copy of page 35 of text titled, 
"Anatomy and Physiology of the Body System," which 
described the location of the pharynx and trachea.  

A November 1997 VA medical opinion indicates that a review of 
the veteran's medical history and physical findings had been 
completed.  The doctor's medical opinion was that the primary 
site of the veteran's throat cancer had not been located but, 
in his opinion, was most likely the oral cavity or 
oropharynx.  

Additionally, it was opined that the presence of a primary 
site in the larynx or hypopharynx would be "extremely rare" 
given the pathology findings.  It was opined that the 
carcinogens associated with laryngeal cancer would also be 
present and associated with oral cavity and oropharyngeal 
cancer.  

In finding so, the VA examiner placed emphasis on the 
pathology and biopsy reports, dated in 1994 and summarized 
hereinabove, which showed four positive nodes in the left 
radical neck dissection in the superior/anterior quadrant, 
the larger of these two masses found at the junction of the 
superior/anterior and posterior quadrants, with the smaller 
mass located adjacent to the submandibular gland and 
superior/anterior quadrant.  It was noted that these findings 
placed the other associative adenopathy to the level 1 
nodes-a finding which he felt was very important in 
assessing for the primary site of the cancer.  

The examiner stated that the presence of metastasis to the 
level 1 nodes pointed to the primary lesion as being 
somewhere in the oral cavity or possibly in the upper 
oropharynx, and that "laryngeal or hypopharyngeal cancer 
rarely, if ever, metastasized to the submandibular nodes."  

In support of this conclusion, the doctor relied on a paper 
titled "Rationale for Elective Modified Neck Dissections" 
as printed in the January/February 1988 Head and Neck Surgery 
Journal.  It was also noted that there was no evidence in the 
claims file for the opinion indicating that the primary site 
was 2 centimeters above the larynx in the pharyngeal region.  
An illegible hand written note was included on the second 
page of the opinion.  

In March 1998 the Board received a clarification of the hand 
written note, indicating that the Chief, Surgery Service had 
agreed that the primary site was not laryngeal and probably 
was oral.  

The Board denied the veteran's claim in a decision 
promulgated in July 1998, and the veteran subsequently 
appealed to the Court.  

In January 2000 the Court vacated the Board's decision and 
remanded it for adjudication.  The Court pointed out that the 
author of the VA expert opinion included a statement that 
carcinogens associated with laryngeal cancer would also be 
present and associated with oral cavity and orophayngeal 
cancer.  The veteran argued that such statement could support 
his claim of service connection on a direct basis, and that 
the Board had not addressed in detail the reasons for 
rejecting that favorable evidence.  The Court agreed.  

The Board subsequently remanded the veteran's case to the RO 
for additional development.  

An August 2000 note of treatment by W.R.S., M.D. indicates 
that the veteran was seen for routine follow up of squamous 
cell carcinoma of the head and neck of unknown primary.  The 
veteran had no specific complaints.  Direct laryngoscopy 
revealed a normal larynx and hypopharynx.  

A February 2001 treatment note indicates that the veteran had 
undergone left radical neck dissection in 1994 for unknown 
primary.  He had no complaints.  It was noted that the 
veteran continued to smoke one half pack of cigarettes per 
day.  

In April 2002 the veteran's attorney submitted a copy of a 
letter, with an annotation from Dr. K. who indicated that 
there was no change in his opinion.  

In February 2003 the Board requested that an opinion from 
Independent Medical Expert regarding the veteran's cancer be 
provided from a physician who was not associated with VA.  
The physician was the Professor and Head of the 
Otolaryngology-Head and Neck Surgery Center at a major 
medical school.  He reviewed the record and summarized his 
findings.  He noted that the veteran had developed a mass in 
the left neck in November 1993 and underwent an open biopsy 
which revealed metastatic squamous cell carcinoma that the 
pathologist reported as likely being from the upper 
respiratory tract.  The veteran subsequently underwent a left 
panendoscopic assessment to include biopsies of the most 
likely sites of origin of the malignancy.  

The Independent Medical Expert noted that, while CT, MRI and 
PET scans were not conducted, none of those radiologic or 
nuclear scans were as effective at finding the primary as the 
endoscopic assessment and tonsillectomy that were performed.  
He noted that the pathology report from the left radical neck 
dissection was extensive and demonstrated the presence of 
more than one positive lymph node and that the mass was 
described as deep to the ternocleidomastoid muscle and 
adjacent to but not invading the jugular vein.  

The Independent Medical Expert pointed out that such 
information contradicted earlier statements in some of the 
reports that the mass and lymph node involved was near the 
submandibular gland.  He concluded that, from the 
extensiveness of the lymph nodes present ant their location, 
it was highly suggestive that the veteran's tumor began in 
the upper aerodigestive tract and most likely at the base of 
the tongue or tonsil.  

The Independent Medical Expert noted that a primary in the 
supraglottic larynx or larynx would certainly have been 
identified by the endoscopic assessment, which he stated was 
very thorough.  With regard to pertinent history, he added 
that the veteran was known to smoke two packs of cigarettes 
per day for 30 years.  He also indicated a suggestion of 
ethanol consumption.  He stated that, based on his review of 
the operative report, the veteran's history, the assessment 
performed, the evaluation of the patient and especially the 
pathology report, the cancer was squamous cell cancer of 
unknown origin, but most likely from the head and neck, and 
more specifically most likely from the tongue base.  

The Independent Medical Expert pointed out that other sites 
in the hypopharynx, pharynx and larynx were eliminated by the 
endoscopic assessment and tonsillectomy and that unknown 
primary malignancies seldom developed in the larynx as that 
site was so easily examined and malignancies presenting there 
caused early and specific symptoms.  

The Independent Medical Expert opined that the most probable 
cause of the veteran's malignancy was the heavy smoking that 
included a 60-pack year history.  He specifically disagreed 
with the examiner who had stated that the cancer was more 
likely from the oral cavity and with that examiner's 
statement that tumors of the supraglottic larynx rarely 
metastasize to the submandibular region.  

The Independent Medical Expert pointed out that the veteran 
appeared to have had an extensive metastatic disease with all 
aspects of the neck involved with metastatic tumor and 
indicated that all of those findings were more compatible 
with tongue base malignancy as the potential source.  He 
noted that such would also explain why the veteran had done 
well with the postoperative radiation therapy, as a small 
primary in the tongue base would have responded well to the 
postoperative radiation therapy which was most likely 
administered to that area.  

The Independent Medical Expert stated that, because tumors 
related to Agent Orange and other herbicides would be limited 
to the larynx, supraglottic larynx, trachea and lungs, he 
concluded that the veteran's tumor was most likely unrelated 
to the exposure to Agent Orange.  He opined that the cancer 
was more probably related to the veteran's smoking history 
and that the primary site was most likely in the tongue base 
area rather than in the larynx or trachea.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, the veteran's substantially complete 
application for service connection was received in September 
1994.  Thereafter, a December 1994 rating decision denied the 
claim.  

Only after that rating actions were promulgated did the RO, 
in September 2000 and May 2001, provide notice to the 
claimant regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence would be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertained to the claim.  

The Board also observes that the veteran was advised, via a 
February 1995 Statement of the Case and Supplemental 
Statements of the Case in March 1995, December 1996, March 
1997 and June 2002 of the information and evidence necessary 
to substantiate his claim.  The veteran was also advised of 
the evidence necessary to substantiate his claim via the 
remands in September 2000 and April 2001.  

The September 2000 and May 2001 letters advised the veteran 
of the evidence necessary to substantiate his claim.  The 
letters informed the veteran that VA would obtain VA records 
that private records would be sought if the veteran supplied 
adequate information for each non-VA physician identified.  

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless.  While 
the notice provided to the veteran in January 2002 was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In this regard the Board notes that the veteran was also 
provided with an opportunity to respond to opinions obtained 
by the Board.  Therefore, to decide the appeal at this time 
would not be prejudicial to the claimant.  


III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).  

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), 
and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  

In considering this claim on the merits, the Board concludes 
that service connection for the claimed cancer is not 
warranted in this case.  

In this regard the Board notes that the claimed cancer, which 
has been opined to have had its primary site in the tongue 
base area, is not among the diseases specified in the 
provisions of 38 U.S.C.A. § 1116(a).  

In addition, the Secretary has not determined, on the basis 
of sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of cancer in the base 
of the tongue.  See 38 C.F.R. § 3.309(e).  Therefore, service 
connection is not warranted on a presumptive basis.  

With regard to service connection on a direct basis, the 
Board notes that there is no medical evidence of this claimed 
disability until many years after the veteran's discharge 
from service.  The first evidence of record indicating throat 
cancer dates to November 1993, many years after his period of 
military duty that included service in the Republic of 
Vietnam.  

Moreover, there is no persuasive medical evidence that the 
claimed disability is etiologically related to the veteran's 
exposure to Agent Orange or to any other incident or 
causative event of that service.  

The Independent Medical Expert concluded in March 2003 that 
the veteran's cancer did not have its primary site in the 
veteran's larynx or trachea, but was most likely in the 
tongue base area.  He also opined that the cancer was most 
likely to tobacco abuse.  

The Independent Medical Expert provided a specific rationale 
for his opinion, pointing out that other possible sites had 
been eliminated by endoscopic assessment and tonsillectomy.  
He also stated that unknown primary malignancies seldom 
developed in the larynx because the site was so easily 
examined and that malignancies presenting there caused early 
and specific symptoms.  

As such, the Board finds that the medical evidence of record 
fails to support a conclusion that the claimed cancer was 
related to Agent Orange exposure or any other disease or 
injury in service.  

Accordingly, given the highly probative nature of the 
recently obtained opinion by the Independent Medical Expert, 
the Board must conclude that service connection for the 
claimed cancer is not warranted.  



ORDER

Service connection for throat cancer is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



